[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                      NOVEMBER 13, 2007
                          No. 07-12604                 THOMAS K. KAHN
                      Non-Argument Calendar                CLERK
                    ________________________

                D. C. Docket No. 06-00083-CR-HL-5

UNITED STATES OF AMERICA,


                                             Plaintiff-Appellee,

                               versus

ALFREDO LOPEZ RAMIREZ,

                                             Defendant-Appellant.


                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Georgia
                  _________________________



                        (November 13, 2007)
Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      Alfredo Lopez Ramirez appeals his 72-month sentence imposed after he pled

guilty to illegally entering the United States after deportation, in violation of 8

U.S.C. § 1326(a) and 8 U.S.C. § 1326(b)(2). Ramirez argues that his sentence is

unreasonable because it is an unjustified extraordinary upward variance from the

applicable guideline range of 21 to 27 months. For the following reasons, we

AFFIRM.

                                 I. BACKGROUND

      Citing § 3553(a)(1), the district court based its variance on Ramirez’s

criminal history and his three prior deportations from the United States. Ramirez’s

first conviction in the United States occurred in 1992 when he was nineteen years

old. He has been convicted eight times on various counts including: (1) driving a

vehicle without the owner’s consent; (2) receiving stolen property; (3) possession

of a controlled substance (heroin); (4) burglary; (5) illegal entry into the United

States; (6) burglary of a business structure and grand theft; (7) burglary of a

business structure and grand theft again; and (8) possession of cocaine, possession

of methamphetamine, and possession of drug related objects. Ramirez’s eighth,

and most recent, conviction occurred in 2004 when he was 32 years old.



                                           2
                                  II. DISCUSSION

      We review Ramirez’s sentence for reasonableness. United States v. Booker,

543 U.S. 220, 264, 125 S.Ct. 738, 767 (2005); United States v. Crawford, 407 F.3d

1174, 1179 (11th Cir. 2005). After Booker, sentencing requires two steps: first, the

district court must correctly calculate the guideline range; “[s]econd, the district

court must consider several factors to determine a reasonable sentence.” United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (per curiam). Ramirez does

not challenge the calculation of his 21 to 27 month guideline range, a product of

his criminal history category of V and a total offense level of 10. Rather, he

contends only that his 72-month sentence is substantively unreasonable.

      Our reasonableness review is deferential and requires us to “evaluate

whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in [§] 3553(a).” Id. at 788. The party challenging “the

sentence bears the burden of establishing that the sentence is unreasonable in light

of [the] record and the factors in section 3553(a).” Id.

      In arriving at a reasonable sentence, the district court is required to consider

the factors set out in 18 U.S.C. § 3553(a):

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to

                                           3
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. at 786 (citing 18 U.S.C. § 3553(a)). It is sufficient for the district court to

acknowledge that it has considered these factors; it need not explicitly discuss each

of them. United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). We have

recognized that “there is a range of reasonable sentences from which the district

court may choose.” Talley, 431 F.3d at 788. Necessarily, there are also “sentences

outside the range of reasonableness that do not achieve the purposes of sentencing

stated in § 3553(a) and that thus the district court may not impose.” United States

v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006).

      After review of the presentence investigation report and sentencing

transcript, and upon consideration of the briefs of the parties, we discern no

reversible error. Ramirez’s extensive criminal history, including certain criminal

conduct that was not factored into his guideline range, was sufficient to justify the

variance in this case. Even if we considered this sentence an extraordinary

variance, we would still find the district court’s sentence reasonable. See United

States v. McVay, 447 F.3d 1348, 1357 (11th Cir. 2006) (noting that “extraordinary

circumstances” support an extraordinary variance); see also United States v.



                                            4
Valdes, ___ F.3d ____, 2007 WL 2700598, at *1 (11th Cir. Sept. 18, 2007)

(suggesting that a sentence more than double the guidelines range could be

extraordinary).

                                III. CONCLUSION

      Ramirez argues that his sentence is unreasonable because it is an unjustified

extraordinary upward variance from the applicable guideline range of 21 to 27

months. The sentencing court is authorized to base its variance on “the history and

characteristics” of Ramirez, 18 U.S.C. § 3553(a)(1), and Ramirez has not satisfied

his burden of establishing that his sentence was unreasonable in light of his

individual circumstances. Accordingly, we affirm.

      AFFIRMED.




                                          5